Citation Nr: 0121942	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-18 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to September 1949, and from December 1949 to August 1966.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The veteran timely perfected an appeal on this 
issue.

In June 2001, a videoconference hearing was held before the 
undersigned Acting Board Member, designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  


FINDINGS OF FACT

1.  The veteran is currently service-connected for PTSD, 
rated 70 percent; residuals of frostbite of the right foot, 
rated 20 percent; residuals of frostbite of the left foot, 
rated 20 percent; residuals of frostbite of the ears, left 
forearm, and lower extremities, rated 10 percent; and 
tinnitus, rated 10 percent.  His combined rating is 90 
percent.

2.  The veteran has a general equivalency diploma, and 
employment experience as a railroad worker.

3.  It is at least as likely as not that his service- 
connected disabilities preclude substantially gainful 
employment.




CONCLUSION OF LAW

Entitlement to a total compensation rating based on 
individual unemployability is warranted by application of the 
benefit of the doubt.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  In light of the grant all benefits 
requested by the veteran further assistance is not required 
on this claim.  

The veteran was hospitalized at a VA facility in August 1998 
due to PTSD.  

A VA vascular examination was conducted in October 1998.  The 
examiner noted that the veteran was involved in combat around 
the Chosin Reservoir in Korea in the winter 1950 and was 
subjected to extremely cold weather.  The diagnosis was 
frostbite injury to the ears and feet bilaterally with 
typical symptoms and physical findings consistent with cold 
weather injury to these areas.  The examiner also found 
bilateral onychomycosis of the toenails, hypertrophic rash on 
the left forearm and diffuse punctate erythematous outbreaks 
on all limbs suggestive of neurologic dermatopathology.  

The veteran also received group therapy and medication for 
his PTSD from the late 1990's to the present.  

A November 1998 rating decision granted the veteran service 
connection for PTSD, assigning a 10 percent rating; service 
connection for the residuals of frostbite of the right foot, 
assigning a 20 percent rating; service connection for the 
residuals of frostbite of the left foot, assigning a 20 
percent rating; and service connection for the residuals of 
frostbite of the ears, left forearm, and lower extremities, 
assigning a 10 percent rating.

A December 1998 rating decision granted service connection 
for tinnitus and assigned a 10 percent rating.  

A VA PTSD examination was conducted in June 1999.  The 
diagnosis was PTSD.  the examiner assigned a Global 
Assessment of Functioning Scale (GAF) score of 60 with 
moderate symptoms, few friends problems with interpersonal 
relationships.  The examiner considered the veteran to have 
been moderately disabled from his PTSD.  

A June 1999 rating decision increased the veteran's PTSD to 
30 percent disabling.  

In a VA progress note dated in July 1999, the veteran's 
psychologist stated that the veteran continued to have severe 
problems related to his PTSD.  The examiner noted that the 
veteran's PTSD caused near continuous panic and depression 
affecting his ability to function normally.  The veteran had 
difficulty in adapting to stressful circumstances and 
difficulty in establishing effective work and social 
relationships.  The diagnosis was severe industrial and 
social impairment, unemployable.  A GAF of 45 was given. 

A VA psychological testing and counseling note dated in 
August 1999 is of record.  The examiner stated that the 
veteran remains unemployable due to his PTSD.  

A September 1999 rating decision increased the veteran's PTSD 
to 70 percent disabling.  

In October 1999, the veteran stated that he was satisfied 
with the 70 percent rating assigned for his PTSD.  In his 
application for a total disability rating due to individual 
unemployability received that same month, the veteran stated 
that he received a general equivalency diploma and worked as 
a railroad worker from 1969 to 1991.  He noted that he became 
unable to work due to his service-connected disabilities in 
July 1998.  In a Statement in Support of Claim, received in 
December 1999, the veteran stated that he retired from his 
railroad job in May 1991, and became totally disabled in May 
1992.  

A VA psychological testing and counseling note dated in July 
2000 is of record.  The examiner stated that the veteran 
became angry and hostile towards members of his family for 
little reason.  The veteran complained of repeated disturbing 
memories, thoughts, images, and dreams of his experiences 
during the Korean Conflict.  The examiner stated that the 
veteran had anger, irritability, rage, anxiety reactions 
flashbacks, nightmares, intrusive thoughts and memories of 
his wartime experiences.  The veteran also avoided people and 
situations that reminded him of Korea, had significant memory 
loss, loss of interest in activities and events he once 
enjoyed, isolation and alienation from people, problems with 
thinking and concentration, and periods of depression.  The 
examiner concluded that the veteran's PTSD symptomatology 
appeared throughout all aspects of his life and the veteran 
should be considered disabled by the VA.  

A VA PTSD mental hygiene note dated in July 2000 is also of 
record.  The diagnosis was severe PTSD.  The examiner stated 
that the veteran was totally and permanently impaired due to 
his PTSD and that he was not able to work a 40-hour period 
week job due to the condition.  

A VA PTSD examination was conducted in March 2001.  The 
examiner noted that the veteran had limited social support 
and had difficulty coping with his PTSD.  A GAF of 51 was 
given.  The examiner stated that the veteran was exhibiting 
moderate to, at times, severe symptoms of PTSD, including 
decreased sleep, flashbacks, nightmares, hypervigilance, 
survivor guilt and anger.  The examiner stated that the 
veteran's social adaptations appeared to have been moderately 
impaired; but, at times, the veteran's level of disability 
could be considerable.  The examiner also stated that the 
veteran's ability to maintain employment appeared to have 
been moderately to, at times, severely impaired.  The 
examiner concluded that, although the veteran's PTSD is 
moderate to severe, he did not appear to have been 
unemployable due to the condition.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
When all of the relevant evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran is currently service-connected for PTSD, rated 70 
percent; residuals of frostbite of the right foot, rated 20 
percent; residuals of frostbite of the left foot, rated 20 
percent; residuals of frostbite of the ears, left forearm, 
and lower extremities, rated 10 percent; and tinnitus, rated 
10 percent.  His combined rating is 90 percent.  The veteran 
has a high school equivalency diploma, and employment 
experience as a railroad worker.  

The Board notes that the veteran's service-connected 
disabilities exceed the minimum requirements for 
consideration under 38 C.F.R. § 4.16(a).  

The issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For the veteran to 
prevail in his claim for a total compensation rating based on 
individual unemployability, the record must reflect 
circumstances which place him in a different position than 
other veterans having a combined 90 percent compensation 
rating.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disorders without regard to his non-
service-connected disorders or advancing age, is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

Based on its review of the record, the Board finds that the 
evidence is in relative equipoise with respect to the 
veteran's claim for a total rating based on individual 
unemployability.  The Board notes evidence of record 
consisting of the statements of the veteran's treating 
medical personnel that his PTSD precludes employment can be 
equally weighed against the evidence from the conclusions of 
the examiner's who conducted the two VA examinations noting 
that the veteran was employable.  The Board also notes that 
none of the medical personnel have considered the effect of 
the veteran's other service-connected disabilities, which are 
significant, in combination with his PTSD.  By extending the 
benefit of doubt to the veteran, the Board finds that a total 
rating based on individual unemployability is warranted.  See 
38 U.S.C.A. §5107(b); Gilbert, supra.


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.



		
	JAMES W. ENGLE 
	Acting Member, Board of Veterans' Appeals

 

